Exhibit 10.4

 

GX ACQUISITION CORP.

1325 Avenue of the Americas, 25th Floor
New York, NY 10019

 

May 20, 2019

 

Trimaran Fund Management, LLC

1325 Avenue of the Americas, 25th Floor
New York, NY 10019

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between GX Acquisition Corp. (the “Company”) and
Trimaran Fund Management, LLC (“Trimaran”), dated as of the date hereof, will
confirm our agreement that, commencing on the date the securities of the Company
are first listed on The Nasdaq Capital Market (the “Listing Date”), pursuant to
a Registration Statement on Form S-1 and prospectus filed with the U.S.
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i) Trimaran shall make available, or cause to be made available, to the
Company, at 1325 Avenue of the Americas, 25th Floor, New York, NY 10019 (or any
successor location of Trimaran), certain office space, utilities and secretarial
and administrative support as may be reasonably required by the Company. In
exchange therefor, the Company shall pay Trimaran the sum of $10,000 per month
on the Listing Date and continuing monthly thereafter until the Termination
Date; and

 

(ii) Trimaran hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 

 

 

 

  Very truly yours,       GX ACQUISITION CORP.         By: /s/ Jay R. Bloom    
Name: Jay R. Bloom     Title: Co-Chairman and Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

TRIMARAN FUND MANAGEMENT, LLC

 

By: /s/ Dean C. Kehler     Name: Dean C. Kehler     Title:   Authorized
Signatory  

  

[Signature Page to Administrative Support Agreement]

 

 

